United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-30932
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FREDA ANN HOLMES EDMOND,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 01-CR-50112-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Freda Ann Holmes Edmond appeals the 96-month sentence

imposed by the district court upon her guilty plea to 40 counts

of aiding in the preparation of false tax returns.     The district

court departed from the guidelines range because Edmond’s

calculated criminal history category did not accurately reflect

the seriousness of her past criminal history, or the likelihood

that she would commit other offenses.   The court further

determined that although the six convictions for which Edmond was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30932
                                -2-

not assessed any criminal history points were old, “all of these

convictions involve theft or fraud which are prior adult

convictions similar to the offense before the court.”

     A district court may depart from an otherwise applicable

guideline range “when the criminal history category significantly

under-represents the seriousness of the defendant’s criminal

history or the likelihood that the defendant will commit further

crimes.”   U.S.S.G. § 4A1.3, p.s.   This court reviews an upward

departure for an abuse of discretion.     United States v. Winters,

174 F.3d 478, 482 (5th Cir. 1999); see also United States v.

Ashburn, 38 F.3d 803, 807 (5th Cir. 1994)(en banc).    The

reasonableness of the extent of a departure is to be determined

in light of the reasons for departure.    See United States v.

Hawkins, 87 F.3d 722, 730-31 (5th Cir. 1996).

     In United States v. Lambert, 984 F.2d 658, 663 (5th Cir.

1993)(en banc), this court rejected the notion that a district

court, when departing on the basis of § 4A1.3, must “go through a

ritualistic exercise in which it mechanically discusses each

criminal history category it rejects en route to the category

that it selects.”   The district court did not refer expressly to

category VI or to any of the intermediate criminal history

categories it implicitly rejected by its sentence of 96 months of

imprisonment.   However, it is apparent from the record that the

court deemed the bypassed categories to be inadequate because

they did not accurately reflect the seriousness of Edmond’s past
                          No. 02-30932
                               -3-

history or the likelihood that she would commit other offenses.

Thus, the record presents a basis upon which this court may

reasonably conclude that the district court thoroughly considered

the appropriate guidelines in arriving at its ultimate sentence.

     As noted by the district court, Edmond has a long history of

offenses involving fraud and theft.   She continued to commit the

same types of offenses, despite arrest and prosecution, including

her arrest for the instant offense.   No abuse of discretion has

been shown.

     AFFIRMED.